Exhibit 10.31(b)
JetBlue Airways Corporation
2011 Incentive Compensation Plan
RSU Award Agreement
“Participant”:
“Date of Award”: [____________], 2011
     This Award Agreement, effective as of the Date of Award set forth above,
sets forth the grant of Restricted Stock Units (“RSUs”) by JetBlue Airways
Corporation, a Delaware corporation (the “Company”), to the Participant named
above, pursuant to the provisions of the JetBlue Airways Corporation 2011
Incentive Compensation Plan (the “Plan”). All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.
     Participant understands and agrees that the RSU grant is awarded subject to
and in accordance with the terms of the Plan. Participant hereby acknowledges
the receipt of electronic delivery of the official prospectus for the Plan
located in the documents library and at
http://sites.jetblue.com/sites/Finance/StockOptions/default.aspx. A copy of the
Plan is available upon request made to the Corporate Secretary at the
Corporation’s principal offices.
     The parties hereto agree as follows:

  (A)   Grant of RSUs. The Company hereby grants to the Participant [NUMBER]
RSUs, subject to the terms and conditions of the Plan and this Award Agreement.
Each RSU represents an unfunded and unsecured right to receive one share of
Common Stock in the future.

  (B)   Vesting and Settlement of RSUs.

  (1)   The Period of Restriction applicable to the entire RSU grant shall
commence on the Date of Award. Subject to the Participant’s continued employment
with the Company or an Affiliate (the “Company Group”), the RSUs shall vest, and
the Period of Restriction shall lapse, in equal installments on each of the
first, second and third anniversaries of the Date of Award (each such
anniversary, a “Vesting Date”). Any RSUs as to which the Period of Restriction
has not lapsed prior to the date of the Participant’s Termination of Service
shall be immediately forfeited.

  (2)   Each vested RSU shall be settled through the delivery of one Share no
later than the last business day of the month in which the Vesting Date occurs
(or as soon as administratively practicable thereafter, but in no event later
than March 15th of the calendar

1



--------------------------------------------------------------------------------



 



      year immediately following the calendar year in which the vesting date
occurs (the “Settlement Date”)).

  (3)   The Shares delivered to the Participant on the Settlement Date (or such
earlier date determined in accordance with section (D)) shall not be subject to
contractual transfer restrictions (other than as provided in Sections (F)(2) and
(F)(7) below and in the Plan) the Company’s insider trading policies) and shall
be fully paid, non-assessable and registered in the Participant’s name.

  (C)   Termination of Service.

      If, prior to the Vesting Date, the Participant incurs a Termination of
Service under any circumstances, the RSUs as to which the Period of Restriction
has not lapsed shall be cancelled immediately and the Participant shall
immediately forfeit any rights to, and shall not be entitled to receive any
Shares or payments with respect to, such RSUs.

  (D)   Change in Control. The RSU grant awarded under this Award Agreement is
subject to the provisions of Section 15 of the Plan.

  (E)   Transferability. RSUs are not transferable other than by last will and
testament, by the laws of descent and distribution. Further, except as set forth
in the Plan, a Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant, or in the event of the
Participant’s legal incapacity, the Participant’s legal guardian or
representative.

  (F)   Miscellaneous.

  (1)   The Plan provides a complete description of the terms and conditions
governing all RSUs granted thereunder. This Award Agreement and the rights of
the Participant hereunder are subject to the terms and conditions of the Plan,
as amended from time to time, and to such rules and regulations as the Committee
may adopt for the administration of the Plan. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, the Plan’s
terms shall supersede and replace the conflicting terms of this Award Agreement.
    (2)   The Committee shall have the right to impose such restrictions on any
shares acquired pursuant to RSUs as it deems necessary or advisable under
applicable federal securities laws, the rules and regulations of any stock
exchange or market upon which such shares are then listed and/or traded, and/or
under any blue sky or state securities laws applicable to such shares. It is
expressly understood by the Participant that the Committee is authorized to
administer, construe, and make all determinations necessary or

2



--------------------------------------------------------------------------------



 



      appropriate to administer the Plan and this Award Agreement, all of which
shall be binding upon the Participant.

  (3)   The Participant acknowledges that the incentive compensation covered by
this Award Agreement and the RSUs granted hereunder are subject to Sections 20
and 21 of the Plan, including the Company’s recoupment policy, as may be amended
or superseded from time to time by the Board or otherwise in response to changes
in applicable laws, rules or regulations.

  (4)   The Board may at any time, or from time to time, terminate, amend,
modify or suspend the Plan, and the Board or the Committee may amend or alter
this Award Agreement at any time; provided, however, that no termination,
amendment, modification, alteration or suspension shall materially impair the
previously accrued rights of the Participant with respect to the RSUs granted
pursuant to this Award Agreement, without the Participant’s consent, except as
otherwise provided by the Plan.

  (5)   Payments contemplated with respect to the RSUs are intended to comply
with the short-term deferral exception under Section 409A of the Code, and the
regulations and guidance promulgated thereunder (“Section 409A”).
Notwithstanding the forgoing of any provisions of the Plan or this Award
Agreement, if the Company determines that such exception is not applicable to
the RSUs, or any provision of this Award Agreement or the Plan contravenes
Section 409A or could cause the Participant to incur any tax, interest or
penalties under Section 409A, the Committee may, in its sole discretion and
without the Participant’s consent, modify such provision to (i) comply with, or
avoid being subject to, Section 409A, or to avoid the incurrence of any taxes,
interest and penalties under Section 409A, and/or (ii) maintain, to the extent
reasonably practicable, the original intent and economic benefit to the
Participant of the applicable provision without materially increasing the cost
to the Company or contravening the provisions of Section 409A. This Section F(4)
does not create an obligation on the part of the Company to modify the Plan or
this Award Agreement and does not guarantee that the RSUs will not be subject to
taxes, interest and penalties under Section 409A.

  (6)   Delivery of the Shares underlying the RSUs upon settlement is subject to
the Participant satisfying all applicable federal, state, local and foreign
taxes (including the Participant’s FICA obligation). The Company shall have the
power and the right to (i) deduct or withhold from all amounts payable to the
Participant pursuant to the RSUs or otherwise, or (ii) require the Participant
to remit to the Company, an amount sufficient to satisfy any

3



--------------------------------------------------------------------------------



 



      applicable taxes required by law. Further, the Company may permit or
require the Participant to satisfy, in whole or in part, the tax obligations by
withholding Shares that would otherwise be received upon settlement of the RSUs.

  (7)   This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Award Agreement.

  (8)   All obligations of the Company under the Plan and this Award Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

4



--------------------------------------------------------------------------------



 



JetBlue Airways Corporation
2011 Incentive Compensation Plan
DSU Award Agreement
“Participant”:
“Date of Award”: [____________], 2011
     This Award Agreement, effective as of the Date of Award set forth above,
sets forth the grant of director Deferred Stock Units (“DSUs”) by JetBlue
Airways Corporation, a Delaware corporation (the “Company”), to the Participant
named above, pursuant to the provisions of the JetBlue Airways Corporation 2011
Incentive Compensation Plan (the “Plan”). All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.
     Participant understands and agrees that the DSU grant is awarded subject to
and in accordance with the terms of the Plan. Participant hereby acknowledges
the receipt of electronic delivery of the official prospectus for the Plan
located in the documents library and at
http://sites.jetblue.com/sites/Finance/StockOptions/default.aspx. A copy of the
Plan is available upon request made to the Corporate Secretary at the
Corporation’s principal offices.
     The parties hereto agree as follows:

  (A)   Grant of DSUs. The Company hereby grants to the Participant [NUMBER]
DSUs, subject to the terms and conditions of the Plan and this Award Agreement.
Each DSU represents an unfunded and unsecured right to receive one share of
Common Stock in the future.

  (B)   Vesting and Settlement of DSUs.

  (1)   The Period of Restriction applicable to the entire DSU grant shall
commence on the Date of Award. Subject to the Participant’s continued director
service with the Company or an Affiliate (the “Company Group”), the DSUs shall
vest, and the Period of Restriction shall lapse, on the first anniversary of the
Date of Award (the “Vesting Date”). Any DSUs as to which the Period of
Restriction has not lapsed prior to the date of the Participant’s Termination of
Service shall be immediately forfeited.

  (2)   Each vested DSU shall be settled through the delivery of one Share no
later than the last business day of the month six months following the month in
which the director’s service terminates (or as soon as administratively
practicable thereafter, but in no event later than March 15th of the calendar
year immediately following

1



--------------------------------------------------------------------------------



 



      the calendar year in which the vesting date occurs (the “Settlement
Date”)).

  (3)   The Shares delivered to the Participant on the Settlement Date (or such
earlier date determined in accordance with section (D)) shall not be subject to
contractual transfer restrictions (other than as provided in Sections (F)(2) and
(F)(7) below and in the Plan) the Company’s insider trading policies) and shall
be fully paid, non-assessable and registered in the Participant’s name.

  (C)   Termination of Service.

      If, prior to the Vesting Date, the Participant incurs a Termination of
Service under any circumstances, the DSUs as to which the Period of Restriction
has not lapsed shall be cancelled immediately and the Participant shall
immediately forfeit any rights to, and shall not be entitled to receive any
Shares or payments with respect to, such DSUs.

  (D)   Change in Control. The DSU grant awarded under this Award Agreement is
subject to the provisions of Section 15 of the Plan.

  (E)   Transferability. DSUs are not transferable other than by last will and
testament, by the laws of descent and distribution. Further, except as set forth
in the Plan, a Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant, or in the event of the
Participant’s legal incapacity, the Participant’s legal guardian or
representative.

  (F)   Miscellaneous.

  (1)   The Plan provides a complete description of the terms and conditions
governing all DSUs granted thereunder. This Award Agreement and the rights of
the Participant hereunder are subject to the terms and conditions of the Plan,
as amended from time to time, and to such rules and regulations as the Committee
may adopt for the administration of the Plan. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, the Plan’s
terms shall supersede and replace the conflicting terms of this Award Agreement.

  (2)   The Committee shall have the right to impose such restrictions on any
shares acquired pursuant to DSUs as it deems necessary or advisable under
applicable federal securities laws, the rules and regulations of any stock
exchange or market upon which such shares are then listed and/or traded, and/or
under any blue sky or state securities laws applicable to such shares. It is
expressly understood by the Participant that the Committee is authorized to
administer, construe, and make all determinations necessary or

2



--------------------------------------------------------------------------------



 



      appropriate to administer the Plan and this Award Agreement, all of which
shall be binding upon the Participant.

  (3)   The Participant acknowledges that the incentive compensation covered by
this Award Agreement and the DSUs granted hereunder are subject to Sections 20
and 21 of the Plan, or otherwise in response to changes in applicable laws,
rules or regulations.

  (4)   The Board may at any time, or from time to time, terminate, amend,
modify or suspend the Plan, and the Board or the Committee may amend or alter
this Award Agreement at any time; provided, however, that no termination,
amendment, modification, alteration or suspension shall materially impair the
previously accrued rights of the Participant with respect to the DSUs granted
pursuant to this Award Agreement, without the Participant’s consent, except as
otherwise provided by the Plan.

  (5)   Payments contemplated with respect to the DSUs are intended to comply
with the short-term deferral exception under Section 409A of the Code, and the
regulations and guidance promulgated thereunder (“Section 409A”).
Notwithstanding the forgoing of any provisions of the Plan or this Award
Agreement, if the Company determines that such exception is not applicable to
the DSUs, or any provision of this Award Agreement or the Plan contravenes
Section 409A or could cause the Participant to incur any tax, interest or
penalties under Section 409A, the Committee may, in its sole discretion and
without the Participant’s consent, modify such provision to (i) comply with, or
avoid being subject to, Section 409A, or to avoid the incurrence of any taxes,
interest and penalties under Section 409A, and/or (ii) maintain, to the extent
reasonably practicable, the original intent and economic benefit to the
Participant of the applicable provision without materially increasing the cost
to the Company or contravening the provisions of Section 409A. This Section F(4)
does not create an obligation on the part of the Company to modify the Plan or
this Award Agreement and does not guarantee that the DSUs will not be subject to
taxes, interest and penalties under Section 409A.

  (6)   Delivery of the Shares underlying the DSUs upon settlement is subject to
the Participant satisfying all applicable federal, state, local and foreign
taxes (including the Participant’s FICA obligation). The Company shall have the
power and the right to (i) deduct or withhold from all amounts payable to the
Participant pursuant to the DSUs or otherwise, or (ii) require the Participant
to remit to the Company, an amount sufficient to satisfy any applicable taxes
required by law. Further, the Company may

3



--------------------------------------------------------------------------------



 



      permit or require the Participant to satisfy, in whole or in part, the tax
obligations by withholding Shares that would otherwise be received upon
settlement of the DSUs.

  (7)   This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Award Agreement.

  (8)   All obligations of the Company under the Plan and this Award Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

4